Fourth Court of Appeals
                               San Antonio, Texas
                                   September 19, 2018

                                   No. 04-18-00153-CV

                     IN THE INTEREST OF A.L.H. AND G.F.H.,

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA01945
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       Appellant’s motion for extension of time to file appellant’s brief is GRANTED.
Appellant’s brief is due on September 24, 2018.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court